Title: From George Washington to Charles Carter, 10 January 1787
From: Washington, George
To: Carter, Charles



Dear Sir,
Mount Vernon 10th Jany 1787.

I should have presented you with an earlier acknowledgement of your favor of the 4th ulto, but expecting to meet the Directors of the Potomac Company, I delayed writing ’till it was over, that I might give you the trouble of receiving one letter only, in answer to the several parts of it.
Having laid before the Directors that part of your letter which respects the opinions of Mr Yates & Captn Harris on inland navigations unincumbered with Locks, I am authorised to say that any information on this head from Captain Harris, containing the principles of the substitutes for Locks, by which so considerable a saving as you speak of can be made, would be most thankfully received; & if upon the investigation or practice on them, they shall be found of such œconomy & utility as is mentioned—

the Board would chearfully give a further proof of their sense of the obligation they would feel themselves under for such important advice.
When you shall have received Mr Yates’s observations on the comparison of the Orchard & New river grasses, I shall be obliged to you for a transcript of them; as I am persuaded they have been made with attention, accuracy & judgment. I have never seen, nor do I remember ever to have read or heard of any grass, denominated Egyptian grass. Whence comes it? From the Country of that name? If so, may it not in fact be our Blue grass, not yet perfectly assimilated by the Climate & soil of this meridian?
I am much obliged by the offer of your farm for the accommodation of my lately arrived Jack Ass; (which I think an exceeding fine one) but as he is too young to cover, being only two years old, & females came along with him, the same attendance does for all of them. And besides as they seem (if I was to form an opinion of the two Jacks from present appearances) to be designed for as different purposes as a Courser and Dray, there will be no propriety in separating them hereafter. The one will suit the strong heavy draft, & the other the light & active one for the road.
I pray you to offer my best respects to Mrs Carter, in which Mrs Washington unites. I am Sir, Your Most Obedt hble Servant

G: Washington

